Citation Nr: 0735008	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
bilateral hearing loss.  The case is currently under the 
jurisdiction of the RO in Wichita, Kansas.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in April 2005.  A transcript of that 
proceeding has been associated with the veteran's claims 
folder.

This claim was previously remanded by the Board in March 2007 
for additional development.

FINDING OF FACT

The veteran currently suffers from bilateral hearing loss 
that is the result of a disease or injury in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; not every item of evidence has the same probative 
value.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

As the veteran has been granted the benefit he was seeking 
(service connection for bilateral hearing loss), it is 
determined that the VCAA has been complied with.  See 38 
U.S.C.A. §§  5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§  3.102, 3.159 (2007).



The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").  Id.

The veteran has alleged that his current bilateral hearing 
loss is the result of wearing sound-powered headphones while 
aboard the U.S.S. WASP and other noise associated with his 
duties as an air traffic controller.  The Board finds that 
the evidence and the veteran's testimony support this 
contention, and the veteran's claim is granted.

At the outset, the Board notes that the September 2005 
supplemental statement of the case stated that VA has 
conceded the veteran's noise exposure, thus satisfying 
element (2) of Hickson.  The Board also notes that the 
veteran does currently suffer from hearing loss that meets 
the requirements for a disability under 38 C.F.R. § 3.385, 
satisfying element (1) of Hickson.  The only remaining 
question is whether a viable medical nexus exists between the 
veteran's conceded noise exposure in service and his current 
disability.  The Board finds that such a nexus exists.

In support of his claim, the veteran has submitted several 
private medical opinions.  In February 2005, the veteran 
submitted an uninterpreted audiogram from Nathan Burroughs, 
M.D.  Though this audiogram did establish that the veteran 
suffers from hearing loss, there was no explanation as to the 
etiology of the hearing loss.

However, in July 2007, the veteran submitted a private 
audiological report from Rebecca L Hanneman, M.A., which was 
reviewed by Hinrich Staecker, M.D. of the University of 
Kansas, Department of Otolaryngology, Head and Neck Surgery.  
Ms. Hanneman noted that the veteran presented with a mild low 
frequency hearing loss, rising to normal in the mid-
frequencies, then sloping to a moderate sensorineural hearing 
loss.  His left ear was slightly worse, beginning with a 
moderate low frequency hearing loss, rising to borderline 
normal, then sloping to moderately severe sensorineural 
hearing loss.  Tympanometry was within normal limits 
bilaterally and his speech discrimination scores were 
excellent bilaterally.  See private examination report, 
Rebecca L. Hanneman, M.A., July 19, 2007.

It was noted that the veteran's service medical records were 
reviewed thoroughly in conjunction with the examination.  Ms. 
Hanneman stated that the veteran's audiograms from January 
1966 upon entry into service indicated a Standard Threshold 
(STS) ranging from 5 to 20 in the right ear and from 5 to 25 
in the left ear.  The frequencies of 3000, 6000 and 8000 
Hertz were not used in this evaluation as they were not part 
of his induction hearing test and therefore it would be 
impossible to accurately determine the threshold shift.  
However, 3000 Hertz was used during the veteran's separation 
audiogram.  The discrepancy at 3000 Hertz between the two 
audiograms was most likely due to testing artifact, as the 60 
decibel hearing loss threshold did not appear on any tests 
either before or after that date.  Overall, it was Ms. 
Hanneman's opinion that the veteran did suffer from noise-
induced hearing loss as a result of his time in service.  
Although his discharge audiogram was technically within 
normal limits, it is evident that his current hearing loss 
was aggravated by his military tour of duty.  Id.

The record also contains several VA examination reports that 
did not find a medical nexus between the conceded noise 
exposure in service and the veteran's currently diagnosed 
hearing loss.  Specifically, the July 2005 VA examination 
report found that the veteran's entrance examination revealed 
normal audiology thresholds and his separation audiogram 
revealed a slight impairment at 6000 Hertz with normal 
thresholds across the lower frequencies.  The examiner 
concluded that this did not support a claim for hearing loss 
as these values "to do [sic] exceed the criteria for hearing 
loss disability."  See VA examination report, July 19, 2005.  
As a result of this ineffective and vague examination report, 
the Board remanded this claim in March 2007 for a new VA 
examination.  

In April 2007, the veteran participated in a new VA 
examination.  It was noted that the veteran reported noise 
exposure to aircraft engine noise and headphone noise while 
working as an air traffic controller in service.  Post-
military noise exposure was denied as the veteran reported he 
worked in a quiet office environment.  A history of constant 
bilateral tinnitus, beginning in service, was noted.  
Measured puretone threshold values for both ears indicated 
the veteran currently suffers from hearing loss.  Acoustic 
immittance was consistent with normal middle ear function for 
the right ear and abnormal middle ear function for the left 
ear.  It was noted that the veteran's service medical records 
and private medical records were reviewed, but not other VA 
records.  

The examiner concluded that bilateral hearing loss was less 
likely than not caused by or a result of acoustic trauma 
during military service.  The service medical record was 
negative for hearing loss during military service.  Normal 
auditory thresholds were present at separation.  The veteran 
had a significant ear difference on audiological examination, 
which was not consistent with noise induced hearing loss.  
The right ear hearing loss was not worse than normal aging.  
The left ear hearing loss was mixed in nature and was 
consistent with middle ear pathology as an etiology.  The 
audiometric configuration was not consistent with noise-
induced hearing loss.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this particular case, the Board 
finds the private examination of Rebecca Hanneman to be the 
most persuasive.  Ms. Hanneman provided a thorough 
explanation of the hearing loss experienced by the veteran 
during service, supported by her review of the veteran's 
claims folder and current medical tenets.  The April 2007 VA 
examination report provided a negative medical nexus, and 
stated that the veteran's hearing loss was due to aging, but 
provided no reasons and bases to support this conclusion.  
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  This, in conjunction 
with the fact that the veteran was not exposed to any further 
noise after his discharge from service, supports the Board's 
finding that the veteran's currently diagnosed bilateral 
hearing loss is the result of a disease or injury in service.  
See Hickson, supra.

The evidence in this case is approximately balanced regarding 
the question of whether the veteran's current bilateral 
hearing loss is the result of a disease or injury in service.  
Therefore, the benefit-of-the-doubt will be conferred in his 
favor and his claim for service connection for bilateral 
hearing loss is granted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


